                
                   Case 2:20-cv-00888-JAD-BNW Document 21-1 Filed 08/16/20 Page 1 of 4



        1                                     UNITED STATES DISTRICT COURT
                                                   DISTRICT OF NEVADA
        2

        3
              ALYSSA BALL,                                       *
                                                                 *
        4     JOHN PRIGNANO,                                     *
                                                                 *
        5                 and                                    *
                                                                 *    Case No. 2:20-cv-888 -JAD-BNW
        6     JANE ROE,                                          *
                                                                 *
        7
                       Plaintiffs,                               *
        8                                                        *
                       v.                                        *
        9                                                        *
              SKILLZ INC.,                                       *
       10                                                        *
                       Defendant.                                *
       11

       12                                           DECLARATION OF JANE ROE

       13            1.         I am the individual identified as Jane Roe in the above-reference lawsuit, I am

       14    over the age of eighteen, and I am competent to testify to the matters set forth herein.
       15            2.         Skillz Inc. (the “Defendant” or “Skillz”) operates various iPhone apps.
       16
                     3.         One of the Defendant’s hallmark games is 21 Blitz, a smartphone app that very
       17
             closely resembles the game of blackjack.
       18
                     4.         In a game of 21 Blitz, a full deck of cards is exposed one card at a time, in a
       19
             putatively random order, with the user then being tasked with placing each card, upon it
       20

       21    becoming exposed, in one of four columns.

       22            5.         The objective of 21 Blitz is to arrange the cards so that those in each column add

       23    up to 21; once the cards in a given column add up to 21, the column is “cleared” and becomes
       24
             available for the placement of new cards.
       25

       26

       27
                                                      DECLARATION OF JANE ROE - 1
              
                   Case 2:20-cv-00888-JAD-BNW Document 21-1 Filed 08/16/20 Page 2 of 4



        1            6.       If a player in 21 Blitz places cards in a column such that their cumulative value
        2    exceeds 21, the game declares the player has “busted” and the subject column clears; if a player
        3
             busts three times before clearing the entire deck, the game ends; otherwise, the game ends when
        4
             all 52 cards have been distributed.
        5
                     7.       21 Blitz also offers two alternative methods of clearing a column.
        6
                     8.       The first alternative method is whereby a column clears if a player amasses five
        7

        8    cards in that column without exceeding the sum of 21.

        9            9.       The second alternative method is whereby the placement of the jack of spades or

       10    the jack of clubs will automatically clear a column without regard to the sum of cards contained
       11
             therein.
       12
                     10.      A player’s score in 21 Blitz is computed based on (i) the number of cards the
       13
             player was able to clear; (ii) the number of stacks the player was able to clear; (iii) the amount
       14
             of time under three (3) minutes the player took the complete the game; and (iv) some
       15

       16
             combination of other factors.

       17            11.      Whichever of the two (2) players in a given contest of 21 Blitz has a higher score

       18    is awarded the monies wagered by both players, less the Defendant’s rake.
       19            12.      The Defendant’s “rake” in games of 21 Blitz typically equals Sixteen and Two
       20
             Thirds Percent (16.67%) of the monies wagered by both players.
       21
                     13.      The Defendant runs various internet and app-based video advertisements for its
       22
             products (including games aside from 21 Blitz that are also operated by the Defendant and
       23
             promoted under its logo), with many such advertisements being on platforms catering to a
       24

       25    targeted audience of frugal individuals.

       26

       27
                                                    DECLARATION OF JANE ROE - 2
              
                   Case 2:20-cv-00888-JAD-BNW Document 21-1 Filed 08/16/20 Page 3 of 4



        1            14.      Specifically, the Defendant has run advertisements on The Penny Hoarder, a
        2    website featuring content aiding individuals in saving money and maximizing economic
        3
             efficiencies.
        4
                     15.      I first encountered the Defendant through its advertisements on The Penny
        5
             Hoarder, with such advertisements promoting the Defendant’s products as an opportunity to
        6
             make additional income through the use of smart phone apps.
        7

        8            16.      One such advertisement promoted Skillz as a vehicle housewives could use to

        9    pay for the carpeting of their home, through minimal efforts in their spare time.

       10            17.      I had not previously ever engaged in any substantial gambling activity.
       11
                     18.      Not realizing the Defendant to be a gambling entity, I downloaded one of the
       12
             Defendant’s apps and began uploading money in hopes of making money, as advertised.
       13
                     19.      Playing the Defendant’s games, I lost my life’s savings and went into debt, trying
       14
             to make money on the Defendant’s apps.
       15

       16
                     20.      I then borrowed money from my mother and stepfather to continue in my quest

       17    to make money on the Defendant’s apps, becoming a compulsive gambler somewhere in the

       18    process of playing these games.
       19            21.      I ultimately lost approximately $60,000 on the Defendant’s apps.
       20
                     22.      Through the process of losing money and gambling compulsively, I became
       21
             depressed, dependent, and suicidal.
       22
                     23.      I sought help through Gamblers Anonymous and private therapy.
       23
                     24.      I am still receiving treatment for my depression and my addiction as of present.
       24

       25

       26

       27
                                                    DECLARATION OF JANE ROE - 3
              
                   Case 2:20-cv-00888-JAD-BNW Document 21-1 Filed 08/16/20 Page 4 of 4



        1            25.      I continue to feel embarrassed about what has happened, and continues to
        2    confront varying emotional issues related to my play of games – and loss of money – on the
        3
             Defendant’s apps.
        4
                     26.      The Defendant’s pervasive online and app-based advertisements are still seen by
        5
             me.
        6
                     27.      I encounter these advertisements on social media, on websites, and in apps.
        7

        8            28.       Every time I see one such advertisement, it serves to “retrigger” me to some

        9    degree; to whatever extent my mind may be free of what the Defendant has done to me,

       10    encountering an advertisement of the Defendant’s brings my mind back to what I have gone
       11
             through and the harms it has inflicted upon my life.
       12
                     29.      Further declarant sayeth naught.
       13
                                                               Pursuant to Section 1746 of Title 28 of the United
       14                                                      States Code, I declare under penalty of perjury that
                                                               the foregoing is true and correct,
       15
                                                               Redacted
       16
                                                                                 __________
       17                                                      Redacted

       18

       19

       20

       21

       22

       23

       24

       25

       26

       27
                                                    DECLARATION OF JANE ROE - 4
